                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

VINCENT TOMPKINS,              )
               Plaintiff,      )
                               )
v.                             )                  JUDGMENT
                               )
                               )                  No. 5:19-CV-507-FL
SOCIAL SECURITY ADMINISTRATION )
                Defendant.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
December 5, 2019, that this case is dismissed without prejudice for failure to prosecute.

This Judgment Filed and Entered on December 5, 2019, and Copies To:
Vincent Tompkins (Via U.S. Mail) to 1216 Gold Street North, Wilson, NC 27893


December 5, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
